SCHEDULE 14C INFORMATION Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Information Statement Calvert World Values Fund, Inc. International Opportunities Fund (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify previous filing by registration statement number, or the Form or Schedule and the date its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CALVERT WORLD VALUES FUND, INC. CALVERT INTERNATIONAL OPPORTUNITIES FUND Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 INFORMATION STATEMENT REGARDING SUB-ADVISOR CHANGE This Information Statement is being supplied to all shareholders of the Calvert International Opportunities Fund (the "Fund"), a series of Calvert World Values Fund, Inc. ("CWVF"). Pursuant to an exemptive order granted by the United States Securities and Exchange Commission on December 17, 1996, CWVF and the Fund's investment advisor, Calvert Investment Management, Inc. (“CIM” or the "Advisor"), may enter into and materially amend the Fund's investment sub-advisory agreement without shareholder approval (the “Exemptive Order”). The Exemptive Order permits the Advisor to select the sub-advisors and portfolio managers who, in the Advisor’s opinion, are best suited to achieve the Fund's investment objective. The rationale for this grant of authority is that the Advisor's constant supervision of the portfolio manager enables the Advisor to reallocate the proportion of shareholders' assets subject to particular portfolio manager styles in response to changing market conditions or sub-advisor performance. Obtaining shareholder approval of a new sub-advisor and investment sub-advisory agreement imposes costs on the Fund without advancing shareholder interests. Shareholders' interests are adequately protected by their voting rights with respect to the investment advisory agreement and the responsibilities assumed by the Advisor and CWVF's Board of Directors (the "Board"). Further, it has become increasingly difficult to obtain shareholder quorums for shareholder meetings. Accordingly, pursuant to the Exemptive Order and in accordance with the Fund's Prospectus and Statement of Additional Information (“SAI”) dated January 31, 2011, CWVF is providing information about the new portfolio managers for the Fund following the change to the Fund’s sub-advisor discussed below and disclosed in a supplement to the Fund’s Prospectus and SAI dated September 20, We are not asking you for a proxy and you are requested not to send us a proxy. This Information Statement is scheduled to be mailed on or about December 1, 2011 to the Fund’s shareholders of record as of the close of business on September 30, 2011 (“Record Date”). According to the Fund’s books and records, as of the Record Date, the following shares were issued and outstanding: Class A shares 2,346,495.33 Class C Shares 177,447.60 Class I Shares 366,135.31 Class Y Shares 151,856.01 As of the Record Date, the respective officers and Directors of the Fund beneficially owned less than 1% of the outstanding shares of the Fund. As of September 30, 2011, the following shareholders owned of record or beneficially 5% or more of the outstanding voting securities of the Fund as shown: Names and Address % Owned American Enterprise Investment Services, Inc. 8.56% of Class A Minneapolis, MN Charles Schwab & Co. 14.71% of Class A Reinvestment Account San Francisco, CA Pershing LLC 6.41% of Class C Jersey City, NJ Merrill Lynch, Pierce, Fenner & Smith, Inc. 20.89% of Class C For the Sole Benefit of its Customers Jacksonville, FL Calvert Investment Distributors, Inc. 44.02% of Class I Aggressive Allocation Fund Bethesda, MD Calvert Investment Distributors, Inc. 55.39% of Class I Moderate Allocation Fund Bethesda, MD Prudential Investment Management 26.04% of Class Y For the Benefit of its Mutual Fund Clients Newark, NJ Merrill Lynch, Pierce, Fenner & Smith, Inc. 32.38% of Class Y For the Sole Benefit of its Customers Jacksonville, FL National Financial Services Corp. 32.49% of Class Y New York, NY Background.
